In the United States Court of Federal Claims
                                        No. 09-114L

                                 (Filed: January 29, 2014)

*************************************
                                    *
JOHNNY GREGORY, et al.,             *
                                    *
                    Plaintiffs,     *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

                                 ORDER OF DISMISSAL

       On October 12, 2011, the Court granted the Government’s motion for summary
judgment on the issue of liability for 305 of the 331 parcels of land in dispute in this case,
and dismissed Plaintiffs’ claims as to those 305 parcels. The Court further ruled that the
Government was wholly or partially liable for taking the remaining 26 parcels, and, on
April 12, 2013, awarded Plaintiffs $338,851.48 in attorneys’ fees and costs incurred in
successfully litigating those 26 claims. On January 28, 2014, counsel for the parties
jointly filed a stipulation of settlement and dismissal, fully resolving all outstanding
issues and claims.

       Accordingly, the Clerk is hereby directed to enter judgment for the Government
on the 305 parcels for which it is not liable. See Dkt. No. 78. The Clerk is further
directed to enter judgment for Plaintiffs for $338,851.48 in attorneys’ fees and costs. See
Dkt. No. 105. Finally, pursuant to RCFC 41(a)(1)(A)(ii) and the parties’ stipulation of
settlement and dismissal, all remaining claims are hereby dismissed. The Clerk is
directed to close the case.

       IT IS SO ORDERED.

                                                         s/ Thomas C. Wheeler
                                                         THOMAS C. WHEELER
                                                         Judge